 

19-CV-18525

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT at seame

 

AO 243 (Rev. 09/17)

 

 

 

 

 

 

CLERK US. DISTHIGY cow :
SENTENCE BY A PERSON IN FEDERAL CUSTODY —_ STERN DISTRICT OF WastireTON
United States District Court [District Western District o f Washington
Name funder which you were convicted): {| Docket.or Case No.:
Walli Mujahidh 2:11CROO228JLR-002
~ }Place of Confinement: Prisoner No.:
| FCI Estill, P.O. Box 699 Estill, SC 29918 40738-086

UNITED STATES OF AMERICA = Movant (include name under which convicted)

ye an Vv. Walli Mujahidh .

 

 

 

MOTION

1. (a) Name and location of court which entered the judgment of conviction you are challenging: =.
United States District Court for the Western District of Washington
United States Courthouse — : vo
700 Stewart Street, Room 2310
Seattle, WA 98101-1271

- (b) Criminal docket or case number (if you know): _2 : 11 CROO228JLR-002

 

2. (a) Date of the judgment of conviction (if you know): April 8 , 2013
(b) Date of sentencing: APril 8, 2013 _

Length of sentence: 204 months as to Counts 1 & 2.

120 months as to Count 9, to run concurrently
4. Nature of crime (all counts):
Count 1: Conspiracy tu murder Officers and Employees of the U.S.
in violation to 18 USC §§1114(1) and 1117; Count 2: Conspiracy to
use weapons of mass destruction in violation to 18 USC §§2332a(a)
(2)(C) and 2332(a)(3); Count 9: Unlawful possession of firearms in
violation to 18 USC §§922(2)(1) and 2

wo

 

5. (a) What was your plea? (Check one) .
(1) Not guilty [_ | (2) Guilty | (3) Nolo contendere (no contest) |_|

6.  (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment, °
what did you plead guilty to and what did you plead not guilty to?

 

6. If you went to trial, what kind of trial did you have? (Check one) juryL_J Judge only |_|

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [| No[ x |

Page 2 of 13
AO 243 (Rev. 09/17)

8.

9.

10.

11.

Did you appeal from the judgment of conviction? Yes Lj

If you did appeal, answer the following:
(a) Name of court:

 

No[_X]

 

 

(b) Docket or case number (if you know):
(c) Result:

 

(d) Date of result (if you know):

 

(e) Citation to the case (if you know):

 

- (£) Grounds raised:

 

(g) Did you file a petition for certiorari in the United States Supreme Court?
If “Yes,” answer the following:
(1) Docket or case number (if you know):

 

(2) Result:

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

(5) Grounds raised:

 

Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,

concerning this judgment of conviction in any court?
Yes [x] No

If your answer to Question 10 was “Yes,” give the following information:

(2) Docket or case number (if you know): unknown

(a) (1) Name of court: US District Court Western District of Washington at. Seattle

 

(3) Date of filing (if you know): unknown

 

Page 3.of 13
AO 243 (Rev. 09/17) ~
(4) Nature of the proceeding: 358 2(¢)(2)
(5) Grounds raised: Amendment 782

 

 

(6) . Did you receive a hearing where evidence was given on your motion, petition, or application?

\ - Yes No[X] \ : \ : \ Ns

(1) Result: Denied
(8) Date of result (if you know): .
(b) If you filed any second motion, petition, or application, give the same information: —

(1) Name of court: .
(2) Docket of case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 

 

 

 

- (6). Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes Cj] Nol] . |
(7) Result:
(8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

 

 

or application?

qd) First petition: Yes [J - No [|

(2) Second petition: . Yes | No [| =.
(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

Page 4 of 13
   
    
  
 
 
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 

A0.243 (Rev 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation: of Fthe Constitution,
Jaws, or treaties of the United States. Attach additional pages if you have more than four grounds. ‘State the facts -
veo _ supporting each ground. Any legal arguments must be submitted in a separate memorandum, :

GROUND ONE: THE MOVANT IS ACTUALLY INNOCENT" OF POSSESSING A FIREARM BY.

A CONVICTED FELON.

(@ “Supporting facts (Do not argue or cite law. . Just state the specific facts that support your claim. .

. Before “Rehaif v. United States," the Government.only had to prove a.
person charged with a §922(g) offense "knew" he possessed a firearm.
The Government did not have to prove that the accused person "knew"
that he belonged to the relevant category of persons barred. from _
possessing firearms that made possession of a firearm illegal. “Rehaif"
held that “that was wrong"= to obtain. a conviction under §922(2¢), the
Government "NOW" has to prove "both" that a defendant "knew" he —
possessed a firearm, “and" that he "knew" he belonged to. the relevant

~category:of persons barred from possessing firearms. . ‘The “same os

- principle" that governs over "Rehaif v. United States" applies to bs

~. the Movant's conviction under 18 U.S.C. §922(g) and 2. The “facts” |

that support this Ground are accurately set forth in the attached

Memorandum of Law in support of Motion to Vacate, Set. Aside, or:
Correct Sentence Under Title 28 U.S.C. §2255..

 

(b) Direct Appeal of Ground One:
Oo if you appealed from the judgment of conviction, did you raise this issue? _

 
 
 
    
  

“Because the Movant did not know -and was never told- that the
word knowingly in §924(a)(2) applies both to vhis conduct and
to his status, .
(c) Post-Conviction Proceedings:

(1) ‘Did you raise this issue in any post-conviction motion, petition, or - appliéati (a
Yes [_] No

(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

-: Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3), Did you receive a hearing on your motion, petition, or application?

Yes [| No[_ | "

Page 5 of 13
AO 243 (Rev. 09/17) .
(4) Did you appeal from the denial of your motion, petition, or application?
Yes[_|  No[_]
(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal? -
Yes [J No [| |

(6). If your answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the .court’s decision:

 

‘ Result (attach a copy of the court’s opinion ‘or order, if available): V. ‘ -

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue: . :

ald 3
aE

 

GROUND TWO:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific’facts that support your claim.): oe

 

(b) Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? _

Yes[_] No[ |

Page 6 of 13 _
AO 243 (Rev. 09/17)

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:
ql)” Did you raise this issue in any post-conviction motion, petition, or application?
Yes CJ No[L_|
(2) -If you answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

\ : \ : \ : \, ‘ \
Docket or case number (if you know): | .
Date of the court’s decision:
Result (attach a copy of the court’s opinion or order, if available):

 

 

 

—G) Did you receive a hearing on your motion, petition, or application?

Yes[ | No [_]

(4) Did you appeal from the denial of your motion, petition, 0 or application?

Yes [J No [|

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes | No [|

(6) - If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

oo

Docket or case number (if you now)

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue: |

 

~ Pape 7 of 13

 
AO 243 (Rev. 09/17)

 

GROUND THREE:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

4

 

(b) Direct Appeal of Ground Three: -
(1) - If you appealed from the judgment of conviction, did you raise this issue?

Yes|_| No LJ

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:
(1) . Did you raise this issue in any post-conviction motion, petition, or application?
Yes[_] No|[_]
(2) Ifyou answer to Question (c)(1) is “Yes,” state:
Type of motion or petition: .
== Naime tind fecation of the court where the motion or petition was filed: 9 7

 

 

Docket:or case number (if you know):
- Date of the court’s decision:
Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes LJ No [|

(4). Did you appeal from the denial of your motion, petition, or application?

Yes [J No (J

(5). If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes [j No [j

Page 8 of 13
 

 

AO 243 (Rev. 09/17)

(6) If your answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the anneal was filed:

 

Docket or case number (if you know):
Date of the court’s decision: .

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue: \ \ \ : \

 

GROUND FOUR:

 

 

(a). Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

(b) Direct Appeal of Ground Four:
(1) . If you appealed from the judgment of conviction, did you raise this issue?

Yes| | No [J

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings: .
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes L] No LJ]

(2) Ifyou answer to Question (c){1) is “Yes,” state:

Page 9 of 13
 

AO 243 (Rev. 09/17)

Type of motion or petition:

 

- Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application? .

Yes [] No[_]

(4) Did you appeal from the denial of your motion, petition, or application? yo ee | \

Yes[_| = NoL_]

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes [] No []
(6) Ifyour answer to Question (c)(4) is “Yes,” state:
= Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):
Date of the court’s decision: ©
Result (attach a copy of the court’s opinion or order, if available):

 

 

 

 

 

(7) If your answer to Question (eX(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

13. Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

Geound One of the Movant's Motion has never been presented in any
Federal Court because the Movant "did not know" -and “was never told"-
that the Government must prove "both" that the Movant “knew” he |

possessed firearms, "and" that the Movant belonged to the relevant

category of persons barred from possessing firearms.

 

 

Page t0 of 13

 

 
 

AO 243 (Rev. 09/17)

14.

15.

16.

17.

Do you have any motion, petition, or appeal now pending « tfiled and not decided yet) in any court for the
you are challenging? ‘Yes{_| No [xt

If “Yes,” state the name and location of the court, the docket or case number, the © type of proceeding, and the.
issues raised.

 

Give the name and address, if known, of each attorney who represented you in the following stages of the |

" judgment you are challenging: \ | ,

(@) At the preliminary hearing: UNKNOWN

 

(b) Atte arsignment and ple: Lee A. Covell / Michele Shaw
119 ist Ave Ste 500 / 2003 W. Ave Ste 330

 

 

 

Seattle,_WA—984104/-Seattte;, WA 98424
(c) At the trial:
(d) At sentencing: Lee A. Vovell / Michele Shaw
119 ist Ave Ste 500-/ 2003 W. Ave Ste 330
(@) On appeal: Seattie, WA 98104 7 “séattle, WA 98T2I

 

(f) In any post-conviction proceeding:

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the'same time? Yes [x] No [|

-

Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? Yes [| No Lx]

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence: _

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes [_] ‘No| Xj La

 

 

Page 1! of 13
AO 243 (Rev. 09/17)

18. | TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain:

why the one-year s statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion. *

-A movant can overcome the one-year statute of limitations for filing
a §2255 Motion by asserting a credible claim of actual innocence.

(see McQuiggin v. Perkins, 569 U.S. 383, 386, 133 S. Ct..1924, 185

—L. Ed. 2d 1019 (2013). To establish "actual innocence," the Movant
must show that, in light of new evidence, it is more likely. than
not that no Reasonable Juror would have found him guilty. beyond
“a reasonable-doubt. Id. (citing Schlup v. Delo, 313 U.S. 298, 329,
115 S. Ct. 851, 130 i “Ed. 2d 808 (1995)). —-

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that: 8
A one-year period of limitation shall apply to a motion under this section. The limitation Period shall run
from the latest of - °
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such. a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
_ been newly recognized by the Supreme Court and made retroactively applicable to cases. on collateral.
review; or
(4). the date.on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

 

Page 12 of 13

 

 
AO 243 (Rev. 09/17)

Therefore, the Movant asks that the Court grant the following releif:.

The Movant (Walli Mujahidh), most humbly and respectfully requests —
Honorable United States District Judge, James L. Robart, to VACATE his

sentence on Count Nine (9): Unlawful Possession of Firearms in violation
to Title 18 U.S.C. §§922(¢)(1) and 2.

 

or any other relief to which movant may be entitled.

ns LA y

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on November 1 2, 2019

 

(month, date, year)

Executed (signed) on november 12, 2019 (date)

1
\

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Page 13.0f 13

 
| Oey taffy fed de ADEE

a |

emote ee i sane

 

We Fr pay

req)
egy

Sa}LIS PSHUN Ty
LOL86 VM ‘ammeas —
GLEZ We 2805 HEMAIS 002
9SNOH UNOD SH HID UD
@980-8€20b—

            

 

hedb OTee TOOO OEeST FTOd SATIS PSU
6690-81662 OS ‘Wsa
66S XOG O'"”
LONMPISLY JBUGHIBUOT yesapa.y
upiyeinyy Me

 986-8ELOKe

 

 

 

 

YA OF1SILYII
 

 

 

 

 

 

Sm Re masta AE SER a ME: GM eae RT Ni NRT

 

 

oS

rR

~
\

 

 

 

 

 
